Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claims 3-6 and 11-14 are withdrawn in view of the newly discovered reference(s) to Sanford (US Publication no. 20150285286). Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanford (US Publication no. 20150285286). Sanford discloses a support caddy comprising: a support rod (40, figure 7); a first connector (54, figure 6) having a rotational lock (68, figures 6-7)  to secure the first connector along the support rod (40) and at least two mounting positions (plurality of mounting positions along the annular recess 62, figure 7); a plurality of product holders (34, 38, figure 3 and figure 1), one of the plurality of product holders (38) being capable of being suspended from any of the at least two mounting positions; the first connector (54, figure 6) includes a first body (64) with the support rod (40,figure 7) extending through the first body and the first body connecting the first connector to the support rod; the first connector includes a first wedge (80’, figure 6) that locks the first connector to the support rod; and the rotational lock (68) including a first cap (68) rotatably mounted to the first body (64) and the first wedge (80’) further locks the first connector to the support rod upon rotation of the first cap about the support rod.
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanford (US Publication no. 20150285286).  Regarding claims 17 and 18,  Sanford discloses a support caddy comprising: a support rod (40, figure 7); a first connector (54, figure 6) having a rotational lock (68, figures 6-7)  to secure the first connector along the support rod (40) and at least two mounting positions (see illustration below);  a plurality of product holders (34, figures 1-3), one of the plurality of product holders being capable of being suspended from any of the at least two mounting positions; at least one of the plurality of product holders includes a first frame member (see illustration below) that supports a first tray; at least one of the plurality of product holders includes a second frame member (see illustration below) overlying at least in part the first frame member and supporting a second tray (the perimeter wall forms a second tray without a bottom, figure 1); and a support member (38) directly attached to the first frame member and the second frame member (see illustration below); wherein the support member includes a second connector (see illustration below) that attaches to the first connector (54).

    PNG
    media_image1.png
    831
    1219
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    662
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US Publication no. 20150285286) in view of Trautlein et al (US Patent no. 4390099).  Sanford discloses a support caddy comprising: a support caddy comprising: a first/main support rod (40, figure 7); a first connector (54, figure 6) having a rotational lock (68, figures 6-7)  to secure the first connector along the support rod (40) and at least two mounting positions (plurality of mounting positions along the annular recess 62, figure 7); a plurality of product holders (34, 38, figure 3 and figure 1), one of the plurality of product holders (38) being capable of being suspended from any of the at least two mounting positions; the first connector (54, figure 6) includes a first body (64) with the support rod (40,figure 7) extending through the first body and the first body connecting the first connector to the support rod; the first connector includes a first wedge (80’, figure 6) that locks the first connector to the support rod; and the rotational lock (68) including a first cap/actuator (68) rotatably mounted to the first body (64) and the first wedge (80’) further locks the first connector to the support rod upon rotation of the first cap about the support rod; further comprising a second connector (plurality of connectors 54 with rotational caps 68 discussed above can be provided along the rod, figure 1) having a rotational lock to secure the second connector along the support rod (plural connectors 50 can be mounted to a single rod 40 for supporting tiered shelves) , the second connector including a supporting portion (61 and 62, figures 6 and 7) to suspend a second product holder (38) from the second connector. Further, regarding claims 13 and 14, Sanford discloses third connector (38, figure 2) at attach to any of the least two mounting positions (any of the plurality positions on the annular recess 62, figure 7) of the first connector (54).  Further regarding claims 15 and 16, Sanford further discloses first frame member that supports a first tray (see illustration above) and second frame member space from first frame member for supporting a second tray (the perimeter wall forms a tray without a bottom as illustrated above).  
However, Sanford does not disclose wherein the support rod includes a first/main support rod adjustably connected to a secondary support rod or a lock securing the main support rod to the secondary support rod.  Trautlein et al (US Patent no. 4390099) discloses a support caddy comprising a support rod (14) which includes a first support rod (26, figure 9) adjustably connected to a second support rod (20); wherein a lock (32, figure 9)  secures the first support rod (26, figure 9) and the second support rod (20) to a desired combined length.   It would have been obvious to one of ordinary skilled in the art to have modify the support rod of Sanford such that the support rod includes a first support rod adjustably connected to a second support rod and a lock secures the first support rod and the second support rod for achieving a desired combined length as taught to be desirable by Trautlein.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US Publication no. 20150285286) in view of Trautlein et al (US Patent no. 4390099) as applied to claims 3 and 4 above, and further in view of Yankello et al (US Patent no. 7658154).  Sanford and Trautlein combined discloses all the claimed features of applicant’s invention except for wherein the support rod includes at least one adjustable end cap.  Yankello discloses a support caddy comprising support rod (4, figures 10 and 12) with adjustable end cap (52, figure 12) such that “ caps 52 may be screwed onto threads 20 above the top shelf, as shown in FIG. 12, to complete the shelving unit. “( column 5, lines 6-8). It would have been obvious to one of ordinary skilled in the art to have modify the caddy of Sanford and Trautlein combined such that the support rod is provided with an adjustable end cap for a complete and finished appearance as taught to be desirable by Yankello.
Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record further demonstrate caddy and shelving of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc